Citation Nr: 0322344	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  99-07 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.  Separation documents reflect that he was awarded the 
Combat Infantryman Badge.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in March 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which, in pertinent part, denied the 
veteran's claim seeking entitlement to service connection for 
PTSD.

This case was previously before the Board in September 2000, 
when the Board denied the veteran's claim.  The veteran 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court), which issued an order for remand, pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA) in August 2001.

In July 2002, the Board again denied the veteran's claim.  
The veteran again appealed to the Court.  In February 2003, 
the Court granted a joint motion for remand which argued, in 
essence, that the Board had failed to satisfy or to discuss 
adequately the enhanced "duty to notify" amended by the 
VCAA.

Accordingly, the case is now again before the Board.


REMAND

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined the VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded claim requirement.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7(a), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. 
§ 5107, note (Effective and Applicability Provisions) (West 
2002).

The veteran was notified of the changes in law effected by 
the VCAA in the July 2002 Board decision.  However, he has 
not been given notice of the changes in regulations.  Nor has 
the case been developed in accordance with VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Charles 
v. Principi, 16 Vet. App. 370 (2002).  

On May 1, 2003, the Federal Circuit in Disabled American 
Veterans v. Secretary of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003) invalidated the Board's development 
authority under 38 C.F.R. § 19.9.  The Federal Circuit Court 
further stated in this case that the Board was not allowed to 
consider additional evidence without obtaining a waiver of RO 
consideration from the appellant.  Therefore, in accordance 
with the instructions given by the Federal Circuit, this case 
must be remanded to the RO for initial consideration of the 
information developed by the Board.

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claim, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, supra; Charles, supra.  
The claims file must include 
documentation that the RO has complied 
with the VA's redefined duties to notify 
and assist a claimant as set forth in the 
VCAA and as specifically affecting the 
issues on the title page of this remand.

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who treated him for any 
neuropsychiatric disability.  The RO 
should procure duly executed 
authorization for the release of private 
medical records.

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers for 
treatment received for any 
neuropsychiatric disability that are not 
already of record.  The RO should request 
inpatient and outpatient records, 
including any and all mental hygiene 
records, to include any and all records 
of group and individual therapy.  In 
particular, the RO should request any and 
all treatment records from Frank A. Kulik 
(spelling unverified) of Baptist Health 
Systems in Jackson, Mississippi, from 
August 1997 to the present, from Charter 
Hospital in Jackson, Mississippi, and 
from VA Medical Center(s) (VAMC) in 
Tuscaloosa, Alabama that are not already 
of record.  In particular, the RO should 
request any and all mental hygiene 
records for care the veteran received in 
the PTSD Program at VAMC Tuscaloosa, 
Alabama.

4.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran a VA 
examination to determine the nature, 
extent, and etiology of any 
neuropsychiatric disorder, to include 
PTSD.  All indicated tests and studies 
should be performed.  If other 
examinations by specialists are 
indicated, they should be conducted.  
Send the claims folder to the examiner(s) 
for review.  The examiner(s) should 
address the following matters.

?	Summarize the medical history, 
including the onset and course, of 
the veteran's neuropsychiatric 
disabilities, to include PTSD.
?	Describe any current symptoms and 
manifestations attributed to his 
neuropsychiatric disabilities, to 
include PTSD.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for all neuropsychiatric symptoms 
identified.
?	Provide an opinion as to the date of 
onset and etiology for any currently 
manifested neuropsychiatric 
disability.  In making these 
opinions, the examiner is referred 
to the following:
1.	VA examination reports dated in 
January and February 1999 
finding that the veteran did 
not then have PTSD
2.	the VA examination report dated 
in July 1999 that found the 
veteran to exhibit symptoms of 
PTSD which were not then severe 
enough to warrant a diagnosis 
of PTSD
3.	private statement dated in 
April 1999 from Dr. Frank A. 
Kulik (spelling unverified), 
Board Certified Psychiatrist, 
noting that the veteran has 
been treated since August 1997 
for a diagnosis of PTSD.  Dr. 
Kulik confirmed his diagnosis 
in September 2000, noting that 
the condition was the result of 
the veteran's active service in 
Vietnam and that it was 
completely disabling
4.	statement dated in May 1998 by 
Charles Nevels, MD., 
Psychiatrist and Clinical 
Director of the PTSD Program in 
Tuscaloosa, Alabama that the 
veteran is diagnosed with and 
being treated for PTSD
5.	VA treatment records dated in 
1998 indicating that the 
veteran is diagnosed with and 
being treated for PTSD.

5.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for service 
connection for PTSD.  If the decision 
remains in any way adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
is advised that failure to appear for a scheduled VA 
examination without good cause could result in the denial of 
his claim.  38 C.F.R. § 3.655 (2002).  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




